DETAILED ACTION
This office action is responsive to the claims filed on June 18th 2019. Claims 1-13 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 8 claims an embodiment where the control section determines rotation speed based on the number of compressors. However the specification contains no description of an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: The Control section in claims 1-6, 8, and 9. The word “section” is interpreted as a placeholder for the word means. As claimed there is no structure provided for the control section to perform the functions laid out in the specified claims. The control section is interpreted as including the hardware configurations laid out in paragraph 14 of the specification including the CPU and storage section, as well as the signal lines laid out in paragraph 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 reads "the air-conditioning device according to any one of claims 6." This should be corrected to the air-conditioning device according to claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “supercooling” in claims 1, 2, 3, 4, 6, 10, 11, 12 is used by the claim to mean “sub cooling: or cooling the refrigerant past its saturation point,” while the accepted meaning for supercooling is “cooling a refrigerant past its freezing point without it turning 
Claims 6, 8 and 9 all claim that the control section “determines the rotation speed” of the compressors. The control section determining a speed is interpreted as the control section measuring the current speed of the compressors. Examiner believes applicant meant to claim that the control section determines the speed of the compressors which is to be set during the control algorithm and that the control section subsequently sets the speed of the compressors in the manner laid out in Claims 6, 8 and 9. Therefore the claims lack the step of the control section actually manipulating the compressors therefore it is considered indefinite. For the sake of prosecution examiner interprets the limitation of determining to mean the control section increments and decrements the rotation speeds of the compressor. 
Claim 7 recites the limitation "the total amount". There is insufficient antecedent basis for this limitation in the claim. Claim 6 recites two different total amounts: a total amount of increments and a total amount of decrements. It is unclear which total amount Claim 7 is referring to. For the sake of prosecution it is interpreted that the claim reads “the total amount of decrements and the total amount of increments are a preset value.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (JP2011/208928, hereinafter referred to as Naito. A translation of the specification is provided with the office action) in view of Okochi (US10415846).
With regards to Claim 1, Naito discloses an air-conditioning device (Fig. 1) including multiple outdoor units (10a and 10b in Fig. 1) and an indoor unit (40a, Fig. 1) connected to the multiple outdoor units through a pipe (30 or 34 in Fig. 1), comprising: a control section (71a and b Fig. 1) configured to obtain, before refrigerant charging to a refrigerant circuit including the multiple outdoor units and the indoor unit is completed (Air conditioning systems always require a recharge after continued use. Therefore it is inherently disclosed that the control strategy of Naito will be run before an upcoming recharge. Furthermore the device as claimed contains no charging structure.), a degree of sub cooling (degree of sub cooling is determined by the reading of thermistor 61a/b in Fig. 1) at an outlet of a sub cooling circuit of each outdoor unit (Sub cooling circuit comprises 21,23, and 24 Fig. 1 and thermistor 61 is clearly on the outlet side) based on a temperature detected by a temperature sensor (61a/b Fig. 1) configured to detect a temperature of refrigerant having passed through the sub cooling circuit of each outdoor unit (Fig. 1 shows the temperature reading occurs after refrigerant has passed through subcooler 21), and perform a control of increasing a rotation speed of a compressor (Paragraph 36 of the spec states frequency of the compressor 11a/b is controlled, which is interpreted as essentially controlling the rotational speed of the compressor) of an outdoor unit having a higher degree of sub cooling than desired (Paragraph 36 states that if it is determined that the sub cooling of one of the outdoor units is excessive the compressor frequency is increased) and decreasing a rotation speed of a compressor of an outdoor unit having a lower degree of sub cooling than desired (Paragraph 36 states that if an outdoor unit is determined to have a low amount of refrigerant but a lower degree of sub cooling the compressor frequency is decreased) such that a difference in the degree of sub cooling at 
With regards to Claim 1, Naito is silent towards the control section obtaining a target value of the degree of sub cooling based on the obtained multiple degrees of sub cooling. Paragraph 36 of the specification shows the control strategy of Naito uses the max obtained degree of sub cooling amongst the outdoor units and the minimum obtained degree of sub cooling amongst the outdoor units to calculate a threshold for determining which outdoor unit has its compressor speed increased or decreased. Naito therefore is also silent towards increasing a rotation speed of a compressor of an outdoor unit having a higher degree of sub cooling than the target value and decreasing a rotation speed of a compressor of an outdoor unit having a lower degree of sub cooling than the target value. 
	Okochi teaches a device for performing refrigerant equalization amongst multiple outdoor units (Paragraph 8). Okochi controls the speed of compressor (1, Fig.1) of a first outdoor unit (51, Fig. 1) and the speed of a compressor (101, Fig. 1) of a second outdoor unit (151, Fig. 1) so that a degree of discharge superheat equals a target value (Paragraph 63), which can be determined based on obtained superheat degree values (Superheat and sub cooling degrees are both pertinent to determining an amount of refrigerant in a system before performing a balancing or charging procedure.). The target value used for controlling the compressors can be a value between the obtained value of the first outdoor unit (51) and the second outdoor unit (151), or one of several other values determined from the obtained data, as well as a predetermined value (Paragraph 63 interpreted as being based on the obtained values). The device can increase the speed of the first compressor (1, Fig. 1) while reducing the speed of the second compressor (101, Fig. 1 and Paragraph 109) or vice versa (paragraph 99). Okochi 
	The only difference between the base reference of Naito and the claimed invention is the reference value used to control the decrease and increase in speed of the compressor of each outdoor unit. Okochi states that the target value used as a reference value for the increase and decrease of the compressor speed can be any value between the obtained values of the system. In view of this a person of ordinary skill in the art would understand that changing which reference or target value is used by the control section would be an obvious matter of design choice. A person of ordinary skill would find it obvious to modify the control section of Naito by changing the algorithm that uses the max and min obtained values as reference values, to the target value between the obtained values taught by Okochi to reach the expected results of converging the sub cooling degrees of the outdoor unit with the higher sub cooling degree and the outdoor unit with the lower sub cooling degree to said target value. 
With regards to Claim 12, the combination of Naito and Okochi discloses the air-conditioning device according to claim 1, wherein the control section determines, for the obtained multiple degrees of sub cooling, whether or not the difference is equal to or greater than a threshold (Paragraph 36 of Naito states that the algorithm begins by determining if Tmax and Tmin are within a threshold. When 
With regards to Claim 2, Naito discloses an air-conditioning device (Fig. 1) including multiple outdoor units (10a and 10b in Fig. 1) and an indoor unit (40a, Fig. 1) connected to the multiple outdoor units through a pipe (30 or 34 in Fig. 1), comprising: a control section (71a and b Fig. 1) configured to obtain, before refrigerant charging to a refrigerant circuit including the multiple outdoor units and the indoor unit is completed (Air conditioning systems always require a recharge after continued use. Therefore it is inherently disclosed that the control strategy of Naito will be run before an upcoming recharge. Furthermore the device as claimed contains no charging structure.), a degree of sub cooling (degree of sub cooling is determined by the reading of thermistor 61a/b in Fig. 1) at an outlet of a sub cooling circuit (Super cooling circuit comprises 21,23, and 24 Fig. 1 and thermistor 61 is clearly on the outlet side) of each outdoor unit based on a temperature detected by a temperature sensor (61a/b Fig. 1) configured to detect a temperature of refrigerant having passed through the sub cooling circuit of each outdoor unit (Fig. 1 shows the temperature reading occurs after refrigerant has passed through subcooler 21), and perform a control of decreasing a rotation speed of a fan (19a/b Fig. 1) of a heat exchanger (14a/b Fig. 1) of an outdoor unit having a higher degree of sub cooling than desired (Paragraph 37 of the specification states that if the sub cooling degree is determined to be excessive ( i.e. higher) the fan speed is reduced) and increasing a rotation speed of a fan of a heat exchanger of an 
With regards to Claim 2, Naito is silent towards the control section obtaining a target value of the degree of sub cooling based on the obtained multiple degrees of sub cooling. Paragraph 37 of the specification shows the control strategy of Naito uses the max obtained degree of sub cooling amongst the outdoor units and the minimum obtained degree of sub cooling amongst the outdoor units to calculate a threshold for determining which outdoor unit has its compressor speed increased or decreased. Therefore Naito is silent towards the control section decreasing a rotation speed of a fan of a heat exchanger of an outdoor unit having a higher degree of sub cooling than the target value and increasing a rotation speed of a fan of a heat exchanger of an outdoor unit having a lower degree of sub cooling than the target value.
Okochi teaches a device for performing refrigerant equalization amongst multiple outdoor units (Paragraph 8). Okochi controls the speed of a fan (6, Fig. 1) of a heat exchanger (2, Fig. 1) of a first outdoor unit outdoor unit (51, Fig. 1) and the speed of the fan (106, Fig. 1) of a heat exchanger (102, Fig. 1) of a second outdoor unit (151, Fig. 1) so that a degree of discharge superheat equals a target value (Paragraphs 63 and 74), which can be determined based on obtained superheat degree values (Superheat and sub cooling degrees are both pertinent to determining an amount of refrigerant in a 
The only difference between the base reference of Naito and the claimed invention is the reference value used to control the decrease and increase of the fan speed of each outdoor unit. Okochi states that the target value used as a reference value for the increase and decrease of the fan speed can be any value between the obtained values of the system. In view of this a person of ordinary skill in the art would understand that changing which reference or target value is used by the control section would be an obvious matter of design choice. A person of ordinary skill would find it obvious to modify the control section of Naito by changing the algorithm that uses the max and min obtained values as reference values, to the target value taught by Okochi to reach the expected results of converging the sub cooling degrees of the outdoor unit with the higher sub cooling degree and the outdoor unit with a lower sub cooling degree to said target value.
Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (JP2011208928) in view of Nakabo (JP3601130, Translation provided with office action) and Okochi (US10415846).
With regards to Claim 3, Naito discloses an air-conditioning device (Fig. 1) including multiple outdoor units (10a and 10b in Fig. 1) and an indoor unit (40a, Fig. 1) connected to the multiple outdoor units through a pipe (30 or 34 in Fig. 1), comprising: a control section (71a and b Fig. 1) configured to obtain, before refrigerant charging to a refrigerant circuit including the multiple outdoor units and the indoor unit is completed (Air conditioning systems always require a recharge after continued use. Therefore it is inherently disclosed that the control strategy of Naito will be run before an upcoming recharge. Furthermore the device as claimed contains no charging structure.), a refrigerant temperature (degree of sub cooling is determined by the reading of thermistor 61a/b in Fig. 1) at an outlet of a sub cooling circuit of each outdoor unit (Super cooling circuit comprises 21,23, and 24 Fig. 1 and thermistor 61 is clearly on the outlet side) based on a temperature detected by a first temperature sensor (61a/b Fig. 1) configured to detect a temperature of refrigerant having passed through the sub cooling circuit (Fig. 1 shows the temperature reading occurs after refrigerant has passed through subcooler 21) of each outdoor unit, and perform a control of increasing a rotation speed of a compressor of an outdoor unit having a greater sub cooling degree than desired (Paragraph 36 states that if it is determined that the sub cooling of one of the outdoor units is excessive the compressor frequency is increased) and decreasing a rotation speed of a compressor of an outdoor unit having a smaller sub cooling degree than desired (Paragraph 36 states that if an outdoor unit is determined to have a low amount of refrigerant but a lower degree of sub cooling the compressor frequency is decreased) such that a difference in the refrigerant sub cooling degree at the outlet of the sub cooling circuit of each outdoor unit is decreased (Paragraph 36 states that the algorithm stops when the difference between the outdoor units is decreased to be below a threshold value.). Paragraph 24 of the specification states that the compressor 
With regards to Claim 3, Naito is silent towards the control section obtaining a refrigerant temperature difference between an inlet and an outlet of a sub cooling circuit of each outdoor unit based on a temperature detected by a first temperature sensor configured to detect a temperature of refrigerant having passed through the sub cooling circuit of each outdoor unit and a temperature detected by a second temperature sensor configured to detect a temperature of refrigerant before the refrigerant passes through the sub cooling circuit of each outdoor unit, and the control section obtaining a target value of the temperature difference based on the obtained multiple refrigerant temperature differences.
Nakabo teaches a device that can measure the amount of refrigerant in a system and detect leakage (Lines 11-13 Page 1 of Nakabo Translation). Nakabo’s device uses a first temperature sensor (T2 and 7b, Fig. 1) which is placed at the outlet of the sub cooling heat exchanger (4, Fig. 1) and a second temperature sensor (T1 and 7a, Fig. 1) located at the inlet of the sub cooling heat exchanger. The device of Nakabo uses the difference between the temperature detected at the inlet and outlet of the sub cooling heat exchanger to determine the sub cooling degree of the system (Lines 25-29 Page 3 of Nakabo Translation). Nakabo states that using the difference in temperatures at the inlet and outlet allow for a more accurate reading of sub cooling degree and reduces the effect of fluctuations in operating conditions (Line 60 Page 1 to Line 3 Page 2 of Nakabo translation).
The device of Naito uses the obtained degree of sub cooling to control the speed of the compressors of each outdoor unit. Nakabo teaches that it is known in the art to calculate sub cooling degree in a system by using the temperature difference over a sub cooling heat exchanger, resulting in a sub cooling degree less prone to change due to fluctuation in operating conditions than the invention of 
With regards to Claim 3, the combination of Naito and Nakabo is silent towards the control section obtaining a target value of the temperature difference based on the obtained multiple refrigerant temperature differences.
Okochi teaches a device for performing refrigerant equalization amongst multiple outdoor units (Paragraph 8). Okochi controls the speed of a compressor (1, Fig.1) of a first outdoor unit (51, Fig. 1) and the speed of a compressor (101, Fig. 1) of a second outdoor unit (151, Fig. 1) so that a degree of discharge superheat equals a target value (Paragraph 63), which can be determined based on obtained superheat degree values (Superheat and sub cooling degrees are both pertinent to determining an amount of refrigerant in a system before performing a balancing or charging procedure). The target value used for controlling the compressors can be a value between the obtained value of the first outdoor unit (51) and the second outdoor unit (151), or one of several other values determined from the obtained data, as well as s predetermined value (Paragraph 63 interpreted as being based on the obtained values). The device can increase the speed of the compressor (1, Fig. 1) of the first outdoor unit, while reducing the speed of the compressor (101, Fig. 1) of the second outdoor unit (Paragraph 109) or vice versa (paragraph 99). Okochi paragraph 63 teaches that it is known in the art to use a control strategy that determines a target value based on obtained system data (which is between the two obtained values) and controls the compressor speed of each outdoor unit in an opposite manner i.e. increasing one and decreasing the other so that each of the outdoor units converge to the target value. (Examiner Note: Okochi teaches a system that uses superheat degree not sub cooling degree therefore the relationship between the compressor speed and the superheat degree is inverse to the relationship 
	The only difference between the Combination of Naito and Nakabo and the claimed invention is the reference value used to control the decrease and increase of the compressor of each outdoor unit. Okochi states that the target value used as a reference value for the increase and decrease of the compressor speed can be any value between the obtained values of the system. In view of this, a person of ordinary skill in the art would understand that changing which reference or target value that is used by the control section would be an obvious matter of design choice. A person of ordinary skill would find it obvious to modify the control section of the combination of Naito and Nakabo, by changing the algorithm that uses the max and min obtained values as reference values to the target value between the obtained values taught by Okochi to reach the expected results of converging the sub cooling degrees of the outdoor unit with the higher sub cooling degree and the outdoor unit with the lower sub cooling degree to said target value. 
With regards to Claim 13, the combination of Naito, Nakabo and Okochi discloses the air-conditioning device according to claim 3, wherein the control section determines, for the obtained multiple temperature differences, whether or not the difference is equal to or greater than a threshold (Paragraph 36 of Naito states the control section determines the max and min of the obtained values (in the case of the combination of Naito, Nakabo and Okochi, the obtained value is the sub cooling degree based on the temperature difference across the sub cooling circuit) and determines if the difference between the max and min values is greater than a threshold), and in a case where it is, for the obtained multiple temperature differences, determined that the difference is equal to or greater than the threshold, the target value of the temperature difference is obtained based on the obtained multiple 
With regards to Claim 4, Naito discloses an air-conditioning device (Fig. 1) including multiple outdoor units (10a and 10b in Fig. 1) and an indoor unit (40a, Fig. 1) connected to the multiple outdoor units through a pipe (30 or 34 in Fig. 1), comprising: a control section (71a and b Fig. 1) configured to obtain, before refrigerant charging to a refrigerant circuit including the multiple outdoor units and the indoor unit is completed (Air conditioning systems always require a recharge after continued use. Therefore it is inherently disclosed that the control strategy of Naito will be run before an upcoming recharge. Furthermore the device as claimed contains no charging structure.), a refrigerant temperature (degree of sub cooling is determined by the reading of thermistor 61a/b in Fig. 1) at an outlet of a sub cooling circuit of each outdoor unit (Super cooling circuit comprises 21,23, and 24 Fig. 1 and thermistor 61 is clearly on the outlet side) based on a temperature detected by a first temperature sensor (61a/b Fig. 1) configured to detect a temperature of refrigerant having passed through the sub cooling circuit (Fig. 1 shows the temperature reading occurs after refrigerant has passed through subcooler 21) of each outdoor unit, and perform a control of decreasing a rotation speed of a fan (19a/b Fig. 1) of a heat exchanger (14a/b Fig. 1) of an outdoor unit having a greater sub cooling degree than desired (Paragraph 37 of the specification states that if the sub cooling degree is determined to be excessive ( i.e. higher) the fan speed is reduced) and increasing a rotation speed of a fan of a heat exchanger of an outdoor unit having a smaller sub cooling degree than desired (Paragraph 37 states that if an outdoor unit is determined to not have overcooling (interpreted as having a lower degree of sub cooling) the fan speed is increased) such that a difference in the sub cooling degree of the sub cooling circuit of each outdoor 
With regards to Claim 4, Naito is silent towards the control section obtaining a refrigerant temperature difference between an inlet and an outlet of a sub cooling circuit of each outdoor unit based on a temperature detected by a first temperature sensor configured to detect a temperature of refrigerant having passed through the sub cooling circuit of each outdoor unit and a temperature detected by a second temperature sensor configured to detect a temperature of refrigerant before the refrigerant passes through the sub cooling circuit of each outdoor unit, and the control section obtaining a target value of the temperature difference based on the obtained multiple refrigerant temperature differences.
Nakabo teaches a device that can measure the amount of refrigerant in a system and detect leakage (Lines 11-13 Page 1 of Nakabo Translation). Nakabo’s device uses a first temperature sensor (T2 and 7b, Fig. 1) which is placed at the outlet of the sub cooling heat exchanger (4, Fig. 1) and a second temperature sensor (T1 and 7a, Fig. 1) located at the inlet of the sub cooling heat exchanger. The device of Nakabo uses the difference between the temperature detected at the inlet and outlet of the sub cooling heat exchanger to determine the sub cooling degree of the system (Lines 25-29 Page 3 of Nakabo Translation). Nakabo states that using the difference in temperatures at the inlet and outlet allow for a more accurate reading of sub cooling degree and reduces the effect of fluctuations in operating conditions (Line 60 Page 1 to Line 3 Page 2 of Nakabo translation).
The device of Naito uses the obtained degree of sub cooling to control the speed of the compressors of each outdoor unit. Nakabo teaches that it is known in the art to calculate sub cooling 
Okochi teaches a device for performing refrigerant equalization amongst multiple outdoor units (Paragraph 8). Okochi controls the speed of a fan (6, Fig. 1) of a heat exchanger (2, Fig. 1) of a first outdoor unit (51, Fig. 1) and the speed of the fan (106, Fig. 1) of a heat exchanger (102, Fig. 1) of a second outdoor unit (151, Fig. 1) so that a degree of discharge superheat equals a target value (Paragraphs 63 and 74), which can be determined based on obtained superheat degree values (Superheat and sub cooling degrees are both pertinent to determining an amount of refrigerant in a system before performing a balancing or charging procedure). The target value used for controlling the fan speeds can be a value between the obtained values of the first outdoor unit (51, Fig. 1) and the second outdoor unit (151, Fig. 1), or one of several other values determined from the obtained data, as well as a predetermined value (Paragraphs 63 and 74 interpreted as being based on the obtained values). The device can increase the speed of the fan (6, Fig. 1) of the first outdoor unit while reducing the speed of the fan (106, Fig. 1) of the second outdoor unit (Paragraph 78) or vice versa (Paragraph 89). Okochi paragraphs 63 and 74 teaches that it is known in the art to use a control strategy that determines a target value based on obtained system data (which is between the two obtained values of superheat) and controls the fan speed of each outdoor unit in an opposite manner i.e. increasing one and decreasing the other so that each of the outdoor units converge to the target value. 
The only difference between the combination of Naito and Nakabo and the claimed invention is the reference value used to control the decrease and increase of the fan speed of each outdoor unit. .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over The combination of Naito and Okochi as applied to claim 1 above, and further in view of Kang et al. (US2006/0137366, hereinafter referred to as Kang).
With regards to Claim 5, the combination of Naito and Okochi discloses the air-conditioning device according to claims 1, but is silent towards the further limitations of Claim 5.
Kang teaches a device for determining the proper refrigerant charge in an air-conditioning system. The device of Kang includes a charging controller that measures the actual charge amount in the system and determines if it the proper amount of refrigerant is charged in the system (Paragraph 22). Paragraphs 31-33 of Kang state that the charging controller can use an obtained sub cooling degree to determine actual charge amount. Paragraph 2 of Kang states that maintaining the proper charge level prevents premature failure of the system. 
A person of ordinary skill in the art would find it obvious to modify the control section of the combination of Naito and Okochi, by adding the charging controller taught by Kang, to monitor if the amount of refrigerant charged to the system is proper and prevent premature failure. The control of compressor speeds of the combination of Naito and Okochi runs continually, therefore it runs before . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over The combination of Naito and Okochi as applied to claim 1 above, and further in view of Oka et al. (US10337769, hereinafter referred to as Oka).
With regards to Claim 10, the combination of Naito and Okochi discloses the air-conditioning device according to claim 1, wherein the control section obtains, as the target value, a value between the obtained multiple degrees of sub cooling (Paragraph 63 of Okochi). It is noted that an average value is inherently between the two obtained values. 
With regards to Claim 10, the Combination of Naito and Okochi is silent towards that value between the obtained values being an average of the obtained multiple degrees of sub cooling. 
Oka teaches a refrigerant balance control amongst indoor units (Paragraph 14 Summary of invention). Oka calculates the average sub cooling degree amongst the indoor units periodically and uses it as a target value during the control of the supercooling degree of each indoor unit (Paragraph 42). 
The combination of Naito and Okochi discloses a target value between the obtained sub cooling degrees but does not specify explicitly how the exact value is determined. An average is the simplest way to calculate a sub cooling degree across the entire system using the individual obtained sub cooling degrees. A person of ordinary skill in the art would find it obvious to modify the control section of the Combination of Naito and Okochi, by adding the logic of calculating the average sub cooling degree amongst the multiple units and using it as the target value, as taught by Oka, to quickly determine the overall performance of the system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the Combination of Naito, Nakabo and Okochi as applied to claim 3 above, and further in view of Oka (US10337769).
Claim 11, the Combination of Naito, Nakabo and Okochi discloses the air-conditioning device according to claim 3, wherein the control section obtains, as the target value, a value between the obtained temperature differences based on the obtained multiple temperature differences (Paragraph 63 of Okochi).
With regards to Claim 11, the Combination of Naito, Nakabo and Okochi is silent towards that value between the obtained values being an average of the obtained multiple temperature differences. 
Oka teaches a refrigerant balance control amongst indoor units (Paragraph 14 Summary of invention). Oka calculates the average sub cooling degree amongst the indoor units periodically and uses it as a target value during the control of the supercooling degree of each indoor unit (Paragraph 42). 
The combination of Naito, Nakabo and Okochi discloses a target value between the obtained sub cooling degrees but does not specify explicitly how the exact value is determined. An average is the simplest way to calculate a sub cooling degree across the entire system using the individual obtained sub cooling degrees. A person of ordinary skill in the art would find it obvious to modify the control section of the Combination of Naito, Nakabo and Okochi, by adding the logic of calculating the average sub cooling degree amongst the multiple units and using it as the target value, as taught by Oka, to quickly determine the overall performance of the system.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Naito and Okochi as applied to claim 1 above, and further in view of Chuma et al. (WO2004088212A1, hereinafter referred to as Chuma. A translation of the specification is provided with this office action).
With regards to Claim 6, the combination of Naito and Okochi discloses the air-conditioning device according to claim 1, wherein the control section determines the new rotation speed of each compressor when it is increased or decreased simultaneously (Paragraph 23 of Naito).
Claim 6, the combination is silent towards the control section determining (interpreted as determining the new rotation speed after the control of each compressor and then subsequently controlling the compressor to said new rotation speed) the rotation speed of each compressor such that a total amount of increments of rotation speeds of compressors of outdoor units having a higher degree of sub cooling than the target value and a total amount of decrements of rotation speeds of compressors of outdoor units having a lower degree of sub cooling than the target value are equal to each other. The specifications of Naito and Okochi do not specify the amount by which the compressor speed is increased or decreased. 
Chuma teaches a refrigeration system with a plurality of outdoor units (2a and 2b, Fig. 1). The system taught by Chuma controls the capacity of the system by changing the operating frequency or speed of the compressors (Paragraph 86 of translation. Compressors are 4/a/b of each outdoor unit in Fig. 1). Chuma teaches that when the speed of a compressor in the first outdoor unit (2a) is reduced by a predetermined value (Paragraph 82 of translation ΔF is interpreted as the total amount of increments) the compressor of the second outdoor unit 2b is simultaneously increased by the same predetermined value (Paragraph 83 this ΔF is interpreted as the total number of decrements which is the same as the total number of increments. Paragraph 84 of Chuma states the control strategy changes if there are three or more outdoor units (This is interpreted as the speed of the compressors being determined based on the number of compressors/outdoor units). Paragraph 83 states that this simultaneous and equal increase compensates for the change in performance caused by the decrease of the first outdoor unit. 
A person of ordinary skill in the art, at the time of filing, would have found it obvious to modify the control section of the combination of Naito and Okochi by adding the logic of setting the total amount of increments and the total amount of decrements to the same amount, as taught by Chuma, so that the speed of the compressor of the outdoor units with the higher degree of sub cooling and the 
With regards to Claim 7, the combination of Naito, Okochi and Chuma discloses the air-conditioning device according to claim 6, wherein the total amount of increments and the total amount of decrements is a preset value (Chuma paragraphs 83 and 84 say that ΔF is predetermined and therefore preset).
With regards to Claim 8, the combination of Naito, Okochi and Chuma discloses the air-conditioning device according to claim 6, wherein the control section determines the rotation speed of each compressor (interpreted as determining the new set speed of the compressors and subsequently setting the compressors to the new set speed) based on the number of compressors (interpreted as the number of outdoor units). Paragraph 36 of Naito states that the control algorithm iterates through each of the outdoor units during the step of increasing or decreasing the speed of the compressors. As the number of outdoor units and corresponding compressors increases or changes there would be more changes in compressor speed to converge on the target value. Therefore it is interpreted that the control section of the combination of Naito, Okochi and Chuma inherently determines the rotation speed and sets the rotation speed of each compressor based on the number of compressor. 
With regards to Claim 9, the combination of Naito, Okochi and Chuma discloses the air-conditioning device according to claim 6, wherein the control section determines the rotation speed (interpreted as determining the new set speed of the compressors and subsequently setting the compressors to the new set speed) of each compressor based on a stroke volume of each compressor (Refrigerant circulation amount is inherently dependent on the stroke volume. Patent document US10082320 paragraph 33 provides evidence that stroke volume is used to calculate refrigerant circulation amount. Since the combination of Naito, Okochi and Chuma uses the sub cooling degree of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763